PER CURIAM: *
Appealing the judgment in a criminal case, Elias Ramirez-Peinado raises arguments that he concedes are foreclosed by United States v. Gomez-Herrera, 528 F.3d 554, 562-63 (5th Cir.2008), which rejected the argument that fast track programs create unwarranted disparities between defendants in districts that have the programs and defendants in districts that do not have such programs. He also raises arguments that he concedes are foreclosed by United States v. Newson, 515 F.3d 374, 377-78 (5th Cir.2008), which held that the Government may decline to move for an additional one-level reduction under United States Sentencing Guidelines § 3El.l(b) based on the defendant’s refusal to waive his right to appeal. The Government’s motion for summary affirmance is GRANTED, the Government’s alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.